IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KHADIJA SINES,                              : No. 541 EAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
OCWEN LOAN SERVICING, LLC,                  :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.